Citation Nr: 0817136	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-20 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture, T-12 and L-1, with lumbosacral strain, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964 with additional service in the United States Army 
Reserve (USAR) between December 1969 and January 1995, which 
includes relevant periods of active duty for training 
(ACDUTRA).

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which continued a 10 percent 
evaluation for residuals of a fracture, T-12 and L-1, with 
lumbosacral strain, denied service connection for bilateral 
hearing loss, and denied service connection for tinnitus.  

In August 2006, the Board granted service connection for 
tinnitus and remanded the issues of entitlement to an 
increased evaluation for residuals of a fracture, T-12 and L-
1, with lumbosacral strain and service connection for 
bilateral hearing loss to the RO for further development.  
The RO granted service connection for bilateral hearing loss 
in a June 2007 rating decision.  Thus, the issue of 
entitlement to service connection for bilateral hearing loss 
is no longer before the Board.  Development has been 
completed and the case is once again before the Board for 
review.


FINDING OF FACT

The veteran's residuals of a fracture, T-12 and L-1, with 
lumbosacral strain are manifested by degenerative disc 
disease with chronic pain, weakness, fatigue, and loss of 
motion in the thoracolumbar spine.  The veteran currently has 
0 to 90 degrees flexion with pain at 70 degrees; 0 to 30 
degrees extension with pain at 20 degrees; 0 to 30 degrees 
left and right lateral rotation with pain at 20 degrees; and 
0 to 30 degrees left and right lateral flexion with pain at 
20 degrees.  The veteran had less than 10 percent loss of 
height resulting from the L1 and T12 fractures.  X-rays of 
the lumbar spine reflect mild anterior compression deformity 
of L1 and T12.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
fracture, T-12 and L-1, with lumbosacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 
5293, 5295 (2002) and Diagnostic Codes 5010, 5242, 5243 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A September 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
readjudicated the case in a June 2007 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the VCAA notices cited above.  
Cumulatively, the veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was not provided VCAA notice of the criteria 
necessary for entitlement to a higher disability rating such 
as in the form of a specific measurement or test result.  
VCAA notices informed the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and provided 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board 
remanded the case in August 2006 so that the RO could provide 
the veteran all relevant Diagnostic Codes pertaining to his 
back disability.  The RO provided the veteran with applicable 
Diagnostic Codes under which the veteran has been rated in a 
June 2007 supplemental statement of the case.  The veteran 
has been afforded ample opportunity to submit additional 
evidence in support of his claim and has identified relevant 
treatment records at the VA medical center which have been 
obtained.  

The veteran's service medical records and VA examinations 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002. 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003. 61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2007).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).  The old criteria are for consideration for the 
entire appeal period.  

Diagnostic Code 5285, applicable prior to September 26, 2003, 
assigns a 100 percent evaluation for residuals of a vertebral 
fracture with cord involvement, where the claimant is 
bedridden or requires long leg braces. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  A 60 percent evaluation is 
assigned for residuals of a vertebral fracture without cord 
involvement but with abnormal mobility requiring neck brace 
(jury mast).  Id.  In other cases, the disability shall be 
evaluated in accordance with definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  Id.

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  A maximum 40 percent evaluation is 
assigned for severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just. 38 
C.F.R. § 4.6 (2007).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to September 23, 2002, assigns a 20 percent 
evaluation for moderate symptoms with recurring attacks; a 40 
percent evaluation for severe, recurring attacks with 
intermittent relief; and a 60 percent evaluation for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to Sept. 23, 2002).

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002). A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Diagnostic Code 5295, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilaterally in the standing position. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002). A maximum 40 
percent evaluation is assigned for severe lumbosacral strain 
with listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. Id.

The revised the schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2007.  A 10 percent evaluation is assigned with forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  Id.  A 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 30 percent evaluation is assigned for 
forward flexion of the cervical spine at 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  Id.  A 
40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine. Id.  A 100 percent evaluation 
is assigned for unfavorable ankylosis of the entire spine.  
Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2007).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The medical evidence of record shows that residuals of a 
fracture, T-12 and L-1, with lumbosacral strain is manifested 
by loss of motion in the thoracolumbar spine and low back 
pain.  X-rays of the lumbar spine reflect mild anterior 
compression deformity of L1 and T12

An October 2002 VA examination shows that the veteran had 
constant pain.  The examiner stated that the veteran's low 
back disability may influence his job but did not sound like 
a very strenuous strain to the back.  The examiner indicated 
that it would be a mild influence on job duties.  The veteran 
had -5 to 75 degrees flexion with tenderness or pain.  There 
was negative straight leg rasing bilaterally.  The veteran 
had palpable tenderness at the L4 level to the SI joints 
bilaterally.  The veteran was negative for sciatic notch 
tenderness on palpation.  He had mild paraspinal muscle 
spasm.  Muscle strength and deep tendon reflexes were intact.  
There were no neurological abnormalities noted.  X-rays 
reflect a well healed L1 compression fracture, and what 
appeared to be moderate fusion of facets L3 to S1.  The 
veteran was assessed with an old compression fracture, L1; 
facet moderate degenerative arthritis, L3 to S1; and 
degenerative disc disease, L1.  The examiner stated that he 
would consider, based on these findings, that the veteran's 
pain was coming from facet arthritis which was directly 
related to his in-service trauma.  

A December 2006 VA examination shows that the veteran did not 
have numbness or paraesthesia.  The veteran reported constant 
pain radiating into both legs.  The examiner found that there 
were no flare-ups of spinal conditions.  The veteran did not 
have incapacitating episodes within the last 12 months.  
Although the veteran reported a history of spasms, there were 
no spasms found on objective physical examination of the 
muscles of the spine.  The veteran did not have muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
There was no atrophy, guarding, tenderness, or weakness.  
Posture, head position, symmetry in appearance, and gait were 
normal.  The veteran did not have ankylosis in the cervical 
or thoracolumbar spine.  

Range of motion testing for the thoracolumbar spine was 
completed.  The veteran had 0 to 90 degrees flexion with pain 
at 70 degrees; 0 to 30 degrees extension with pain at 20 
degrees; 0 to 30 degrees left and right lateral rotation with 
pain at 20 degrees; and 0 to 30 degrees left and right 
lateral flexion with pain at 20 degrees.  There was no 
additional loss of motion on repetitive use.  The veteran had 
less than 10 percent loss of height resulting from the L1 and 
T12 fractures.  X-rays of the lumbar spine reflect mild 
multilevel degenerative joint disease, mild anterior 
compression deformity of L1 and T12, and mild anterior 
subluxation at L4-L5.  

The veteran was diagnosed with degenerative joint disease, 
status post fracture.  At the time of the examination, the 
veteran was employed full time.  He had not lost time from 
work during the last 12 month period.  It was further noted 
that his disability had significant effects on his usual 
occupation, including decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, 
and pain.  

The veteran was assigned a 10 percent evaluation under 
Diagnostic Code 5285-5292, applicable prior to and from 
September 26, 2003.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  Absent evidence of 
abnormal mobility requiring neck brace, which warrants a 60 
percent evaluation, Diagnostic Code 5285 directs that in 
other cases, the disability shall be evaluated in accordance 
with definite limitation of motion or muscle spasm.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292, applicable prior to and from September 
26, 2003.  The veteran's residuals of a fracture, T-12 and L-
1, with lumbosacral strain are not shown to result in 
moderate limitation of motion of the lumbar spine to warrant 
a higher 20 percent evaluation under Diagnostic Code 5292.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 
veteran had -5 to 75 degrees flexion with pain at the time of 
his October 2002 VA examination.  Limitation of motion in the 
lumbar spine is not shown have worsened.  The veteran's most 
recent December 2006 VA examination, the veteran had 0 to 90 
degrees flexion; 0 to 30 degrees extension; 0 to 30 degrees 
left and right lateral rotation; and 0 to 30 degrees left and 
right lateral flexion, indicating full range of motion in the 
thoracolumbar spine with noted pain on motion.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).  The Board finds that neither the 
October 2002 VA examination nor the December 2006 VA 
examination reflect moderate limitation of motion of the 
lumbar spine to warrant a higher evaluation under Diagnostic 
Code 5292, even with consideration of pain on motion.

Diagnostic Code 5285 also directs that an additional 10 
percent evaluation may be assigned for demonstrable deformity 
of a vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  The December 2006 VA x-rays of the lumbar spine 
reflect mild anterior compression deformity of L1 and T12.  
The Board finds that an additional 10 percent evaluation is 
warranted under Diagnostic Code 5285 in this case, where 
there is x-ray evidence of mild anterior compression 
deformity.  Therefore, the Board finds that prior to and from 
September 26, 2003, an increased 20 percent evaluation is 
warranted under Diagnostic Code 5285-5292.

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted under other provisions of the 
Diagnostic Code.  A higher evaluation is not warranted under 
Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to and from September 23, 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Although the 
October 2002 VA examiner noted that the veteran had mild 
paraspinal muscle spasm, examination did not reflect severe 
recurring attacks of intervertebral disc syndrome to warrant 
a higher 40 percent evaluation under Diagnostic Code 5293.  
Id.  The December 2006 VA examination did not reflect 
symptoms attributable to intervertebral disc syndrome.

For the period from September 23, 2002, the Board has 
considered whether the veteran's disability has resulted in 
incapacitating episodes and the duration of any such episodes 
as described under Note (1) to Diagnostic Codes 5293 
(effective Sept. 23, 2002) and Diagnostic Code 5243 (2007).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (effective Sept. 
23, 2002) and 5243 (2007).  The December 2006 VA examination 
shows that the veteran did not have flare-ups of spinal 
conditions, or incapacitating episodes within the last 12 
months.  The veteran is not shown to have intervertebral disc 
syndrome with incapacitating episodes, requiring bed rest 
prescribed by a physician and treatment by a physician, 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months to warrant a higher 40 
percent evaluation under either Diagnostic Code 5293 
(effective Sept. 23, 2002) or under Diagnostic Code 5243 
(2006).  

The veteran is not shown to warrant a higher evaluation by 
combining separate evaluations for chronic orthopedic and 
neurologic manifestations with evaluations for all other 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective Sept. 23, 2002).  

A higher 40 percent evaluation is not available under 
Diagnostic Code 5295, applicable prior to and from September 
26, 2003, where the veteran is not shown to have severe 
lumbosacral strain with listing of the whole spine, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, narrowing or 
abnormality of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The October 2002 VA examiner 
noted only mild paraspinal muscle spasm on palpation, and 
noted that the veteran did not appear to have a very 
strenuous strain to the back.  The December 2006 VA examiner 
stated that the veteran did not have muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  

For the period beginning September 26, 2003, Diagnostic Code 
5242 is applicable. The veteran is not shown to have forward 
flexion of the thoracolumbar spine at 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine to 
warrant a higher 40 percent evaluation under Diagnostic Code 
5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  
As noted above, the December 2006 VA examination reflects 
forward flexion to 90 degrees with pain beginning at 70 
degrees.  The veteran is not shown to have ankylosis of the 
spine.  

In making this determination, the Board has considered 
functional loss due to pain, weakness, fatigability, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA examinations do reflect loss of motion due to pain, as 
well as weakness and fatigability.  Functional loss due to 
pain, weakness, and fatigability, however, has already been 
considered in the veteran's 20 percent evaluation.  

C. Conclusion

The Board concludes that the evidence supports a 20 percent 
rating for residuals of a fracture, T-12 and L-1, with 
lumbosacral strain.


ORDER

A 20 percent rating, but no more, is granted for residuals of 
a fracture, T-12 and L-1, with lumbosacral strain subject to 
the law and regulations governing the payment of monetary 
benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


